Title: From Benjamin Franklin to John Baskerville, 21 September 1773
From: Franklin, Benjamin
To: Baskerville, John


Dear Sir,
London, Sept. 21. 1773.
I duly received your Favour of the 24th past, and some time after, the Parcel containing the Specimens and your valuable Present of Shaftsbury excellently printed for which I hold myself greatly obliged to you. The Specimens I shall distribute by the first Ships among the Printers in America, and I hope to your Advantage. I suppose no Orders will come unaccompanied by Bills or Money, and I would not advise you to give any Credit, especially as I think it will not be necessary.
The Sheet of Chinese Paper, is from its enormous Size a great Curiosity. I see the Marks of the Mold in it. One Side is smooth; that I imagine is the Side that was apply’d to the smooth Face of the Kiln on which it was dry’d. The little Ridges on the other Side I take to be Marks of a Brush pass’d over it to press it against that Face in places where it might be kept off by Air between, and which would otherwise prevent its receiving the Smoothness. But we will talk further of this when I have the Pleasure of seeing you.

You speak of enlarging your Foundery. Here are all the Matrices and Puncheons of James’s Foundery to be sold; there seem to be among them some tolerable Hebrews and Greeks, and some good Blacks. I suppose you know them. Shall I buy any of them for you?
I thank you for your kind Invitation. Perhaps I may embrace it for a few Days. My best Respects to good Mrs. Baskerville, and believe me ever, with great Esteem, Your most obedient humble Servant
B F
[In another hand:] To Baskerville
